2009). Thus, appellant's petition was untimely filed.   See NRS 34.726(1).
                  Moreover, appellant's petition was successive because he had previously
                  litigated 2 post-conviction petitions for a writ of habeas corpus, and it
                  constituted an abuse of the writ as he raised claims new and different
                  from those raised in his previous petitions. 2 See NRS 34.810(1)(b)(2); NRS
                  34.810(2). Appellant's petition was procedurally barred absent a
                  demonstration of good cause and actual prejudice.       See NRS 34.726(1);
                  NRS 34.810(1)(b); NRS 34.810(3). A petitioner may be entitled to review
                  of defaulted claims if failure to review the claims would result in a
                  fundamental miscarriage of justice. Mazzan v. Warden, 112 Nev. 838, 842,
                  921 P.2d 920, 922 (1996). In order to demonstrate a fundamental
                  miscarriage of justice, a petitioner must make a colorable showing of
                  actual innocence of the crime.    Pellegrini v. State, 117 Nev. 860, 887, 34
P.3d 519, 537 (2001).
                              Appellant did not attempt to demonstrate good cause to excuse
                  his procedural defects. Rather, appellant argued that he was actually
                  innocent. Appellant did not demonstrate actual innocence because he
                  failed to show that "it is more likely than not that no reasonable juror
                  would have convicted him in light of . . . new evidence."       Calderon v.
                  Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup v. Delo, 513 U.S. 298,
                  327 (1995)); see also Pellegrini, 117 Nev. at 887, 34 P.3d at 537; Mazzan,
112 Nev. at 842, 921 P.2d at 922. We therefore conclude that the district
                  court did not err in denying appellant's petition as procedurally barred,
                  and we affirm the order of the district court.

                        2 Hatfieldv. Warden, Docket No. 57351 (Order of Affirmance,
                  September 15, 2011); Hatfield v. LeGrand, Docket No. 62684 (Order of
                  Affirmance, September 16, 2014).


SUPREME COURT
       OF
     NEVADA
                                                         2
(0) 1947A   (e-
                 Docket No. 66489
                              In his motion filed on July 30, 2014, appellant claimed that
                 the district court was without jurisdiction because he was actually
                 innocent of the crime, the charging information was insufficient, the jury
                 instructions were inadequate, and he received ineffective assistance of
                 counsel. Appellant's claims fell outside the narrow scope of claims
                 permissible in a motion to correct an illegal sentence.    See Edwards v.
                 State, 112 Nev. 704, 708, 918 P.2d 321, 324 (1996). Therefore, without
                 considering the merits of any of the claims raised in the motion, we
                 conclude that the district court did not err in denying the motion.
                 Accordingly, we
                              ORDER the judgments of the district court AFFIRMED. 3




                                         Parraguirre


                                                              Cksut.
                                                           Cherry
                                                                                        , J.




                       3 We  have reviewed all documents that appellant has submitted to
                 the clerk of this court in this matter, and we conclude that no relief based
                 upon those submissions is warranted. To the extent that appellant has
                 attempted to present claims or facts in those submissions which were not
                 previously presented in the proceedings below, we have declined to
                 consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                       3
(01 1947A    e
                 cc: Hon. Robert W. Lane, District Judge
                      Gregory Allen Hatfield
                      Nye County District Attorney
                      Attorney General/Carson City
                      Nye County Clerk




SUPREME COURT
        OF
     NEVADA                                        4
(U) 1947A    0